NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


          JAVIER RAMON PORTILLO-DIAZ, Petitioner/Appellant,

                                         v.

   DAVID C. SHINN; CENTURION MEDICAL, Respondents/Appellees.

                              No. 1 CA-CV 21-0551
                                FILED 6-7-2022


            Appeal from the Superior Court in Maricopa County
                          No. LC2021-000164-001
                  The Honorable Danielle J. Viola, Judge

                                   AFFIRMED


                                APPEARANCES

Javier Ramon Portillo-Diaz, Florence
Petitioner/Appellant



                        MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the court, in which
Presiding Judge Cynthia J. Bailey and Chief Judge Kent E. Cattani joined.
                PORTILLO-DIAZ v. SHINN/CENTURION
                        Decision of the Court

W I L L I A M S, Judge:

¶1           Javier Ramon Portillo-Diaz appeals from the superior court’s
order declining special action jurisdiction. For the following reasons, we
affirm.

                 FACTUAL AND PROCEDURAL HISTORY

¶2            Portillo-Diaz is an inmate at the Arizona Department of
Corrections (“ADC”). In June 2021, he filed a petition for special action in
the superior court seeking relief against ADC Director David C. Shinn and
Centurion Medical (“Centurion”) claiming he was medically
“misdiagnosed.” More specifically, Portillo-Diaz requested that the
superior court order ADC to have another cardiologist evaluate him
because he disagreed with Centurion’s medical diagnoses. In the
alternative, Portillo-Diaz asked the court to order his release from ADC so
he could obtain treatment on his own or to schedule an order to show cause
hearing to address whether his medical issues were being properly treated.

¶3           In August 2021, the superior court issued a minute entry
declining to exercise special action jurisdiction because “[c]laims for
inadequate medical care while in custody can be addressed in a
conventional civil lawsuit” under 42 U.S.C. § 1983.

¶4             Portillo-Diaz timely appealed. We have jurisdiction under
Article 6, Section 9, of the Arizona Constitution and A.R.S. § 12-2101(A)(1).

                                DISCUSSION

¶5            The superior court has original jurisdiction to issue
extraordinary writs against state officers. Ariz. Const. art. 6, § 18; see also
Ariz. Corp. Comm’n v. Superior Court, 107 Ariz. 24, 26 (1971). Relief by
extraordinary writ is available only through special action, and the court’s
decision to accept jurisdiction is highly discretionary. Forty-Seventh
Legislature. v. Napolitano, 213 Ariz. 482, 485, ¶¶ 10-11 (2006). Such
jurisdiction is reserved for “extraordinary circumstances.” State ex rel.
Romley v. Fields, 201 Ariz. 321, 323, ¶ 4 (App. 2001).

¶6             Because the superior court declined jurisdiction, our review
is limited to assessing whether the court abused its discretion in doing so.
See Bilagody v. Thorneycroft, 125 Ariz. 88, 92 (App. 1979); Stapert v. Ariz. Bd.
Of Psych. Exam’rs, 210 Ariz. 177, 182, ¶ 22 (App. 2005). A court abuses its
discretion when the record does not contain substantial support for its
decision. Files v. Bernal, 200 Ariz. 64, 65, ¶ 2 (App. 2001).


                                       2
                PORTILLO-DIAZ v. SHINN/CENTURION
                        Decision of the Court

¶7             Portillo-Diaz argues the court erred in declining special action
jurisdiction because a claim under § 1983 “is never plain, simple nor speedy
for a prisoner.” Though it may not necessarily be “simple,” the superior
court was correct that claims for inadequate medical care while in custody
can be addressed in a conventional civil lawsuit, including under § 1983.
See Zuck v. State, 159 Ariz. 37, 42 (App. 1988) (noting that an inmate alleging
delay in receiving medication and treatment could pursue a conventional
civil claim under § 1983); Gunter v. State, 153 Ariz. 386, 387 (App. 1987)
(“Deliberate indifference to a prisoner’s serious medical needs may . . .
give[] rise to a cause of action under . . . § 1983.”). And despite
Portillo-Diaz’s contention that a § 1983 claim is not speedy because such a
claim is time consuming and his condition is “dire,” “[a] remedy does not
become inadequate merely because more time would transpire by pursuing
a conventional action.” Neary v. Frantz, 141 Ariz. 171, 177 (App. 1984).
Finally, based upon our review of the medical records Portillo-Diaz
provided to the superior court, we cannot say the court abused its discretion
in concluding Portillo-Diaz had an adequate remedy otherwise available to
him under 42 U.S.C. § 1983. On this record, Portillo-Diaz has shown no
error.

                                   CONCLUSION

¶8            For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3